December 19, 1921. The opinion of the Court was delivered by
Mrs. Langston owned a lot and an interest in another lot. Mrs. Lawson lived with her and they worked together, or with common purpose, when not together, unless they were at outs with each other. The business was street begging. Mrs. Langston died and Mrs. Lawson put in a bill against Mrs. Langston's estate for $1,500, for services rendered. The master and Circuit Judge found against Mrs. Lawson's claim and she appealed. *Page 30 
There are several exceptions, but they are not separately stated in argument and need not be separately treated here.
The findings of the master and Circuit Judge are fully sustained by the evidence. There was no evidence to sustain an account for money against Mrs. Langston's estate. There is no evidence that Mrs. Lawson performed any specific act of service. The only evidence of their terms of association was that at times Mrs. Langston expressed her purpose to give her house to Mrs. Lawson for her services, but there was no evidence that she made any effort to do so or had in any way bound herself to do so.
The judgment is affirmed.
Let the decree of Judge Prince be reported.